DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/09/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each of the four foreign references listed that is not in the English language. As the Examiner does not understand the foreign language it is impossible to be considered. It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
Acknowledgment is made of the amendment filed on 08/09/2021 in which claims 1 and 18 were amended and claims 2-3, 9-12, 14-16, 23, and 27 canceled. Therefore claims 1, 4-8, 13, 17-22, 24-26, and 28-30 are pending for examination below. Note that in view of the allowable nature of claim 1, as detailed below, claims 20-22 are rejoined since they depend from claim 1. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Lily Zhang (70,902) on 08/18/2021.
The application has been amended as follows: 
Claims 24-26 and 28-30 are cancelled. 

Allowable Subject Matter
Claims 1, 4-8, 13, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “at least one acoustic wave device configured to generate a plurality of acoustic waves during a charging of the battery, the charging of the battery triggering cations from the first electrode to travel through the electrolyte and deposit on the second electrode, the plurality of acoustic waves having a frequency corresponding to a viscosity of the electrolyte such that the plurality of acoustic waves induce acoustic streaming within the electrolyte, the acoustic streaming agitating the electrolyte to at least homogenize a distribution of cations in the electrolyte, and the homogenization preventing a formation of dendrites on the second electrode by at least increasing a uniformity of the deposit of cations on the second electrode.”
Claims 4-8, 13, and 17-22 depend from claim 1 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859